EXHIBIT 32.1 SECTION I, Ford Tamer, the chief executive officer of Inphi Corporation (the "Company"), certify for the purposes of section 1350 of chapter 63 of title 18 of the United States Code that, to my knowledge: 1. The Company's Quarterly Report on Form 10-Q(the “Quarterly Report”) for the three months ended June 30, 2016 fully complies with the requirements of Section13(a) or Section15(d) of the Exchange Act, and 2. The information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 9, 2016 /s/ Ford Tamer Ford Tamer President and Chief Executive Officer (Principal Executive Officer)
